ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Status of Claims
This action is in response to the RCE filed 04 May 2022. 
Claims 1 and 11 were amended 04 May 2022. 
Claims 1-3, 5-13 and 15-21 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 1-3, 5-13 and 15-21 are allowed. The claim amendments overcome the 103 rejections. The amendments to independent claims 1 and 11 overcome the 103 rejection by claiming, in combination with the previously claimed limitations, “an endoscopy system that outputs a video stream during the endoscopic procedure; patient specific medical history information comprising previously analyzed video data indicative of previously encountered tissue abnormalities…wherein the artificial intelligence module is configured to retrieve the patient specific medical history information from the databased based on the patient specific data and to adjust the artificial intelligence module preferentially to analyze the video stream in real-time during the endoscopic procedure to detect features indicative of the tissue abnormalities previously encountered within the patient specific medical history information”, which overcomes the closest prior art of record including Zur (US 2018/0253839 A1), Amarasingham (US 2015/0106123 A1), Katscher (US 2020/0410672 A1) and “A Comparison of the Efficacy, Adverse Effects, “Patient Compliance of the Sena-Graph Syrup and Castor Oil Regimens for Bowel Preparation” (Sani, 2009), and Clark (US 6,171,112 B1). A new prior art search was made, but no prior art references could be found. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626